                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


DARYL DEAN WHITEBIRD,                     )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )      Case No. CIV-19-184-SLP
                                          )
TODD GIBSON, et al.,                      )
                                          )
       Defendants.                        )

                                        ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell entered March 25, 2019 [Doc. No. 9]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety. Plaintiff’s First Amendment claim based on the lack of access

to a law library and his claim based upon Cleveland County Detention Center’s grievance

system are DISMISSED for failure to state a claim. Further, Plaintiff’s retaliation claim

brought against Sheriff Todd Gibson and Captain Glasco is DISMISSED for failure to state

a claim based on their lack of personal participation.

       IT IS SO ORDERED this 25th day of April, 2019.
